Luke, J.
1. The evidence in this case shows conclusively that while Tobe Harrell was sitting in a chair in the sheriff’s office in the court-house, preparing to sign a criminal recognizance for a man against who Loyd had swrorn out a warrant, Loyd shot Harrell three times with a thirty-two-caliber pistol, hitting him once in the shoulder, once in the neck, and once near the heart. Loyd, in his statement on his trial, said: " I just wanted to keep him (Harrell) from signing that bond and beating me out of my money, ” and, further, that he had no intention" of murdering Harrell. Loyd was charged with assault with intent to murder .and was convicted of shooting at another, with a recommendation that he be punished as for a misdemeanor, and was sentenced by the court as for a misdemeanor. The court did not err in charging the law of shooting at another; nor was the verdict finding defendant guilty of the lesser offense, with a recommendation that he be punished as for a misdemeanor, contrary to law.
2. Where the judge charged the jury in effect that the jury should fix a maximum and minimum sentence in the event of a conviction for either assault with intent to murder or shooting at another, but he fails to instruct them to fix • such sentence if they recommend that he be punished as for a misdemeanor, and the judge himself imposes a misdemeanor sentence, the charge to this effect furnishes no ground of complaint on the part of the defendant.
3. There is no merit in any of the approved grounds of the motion for a new trial, and the evidence amply sustains the verdict.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.